Citation Nr: 1627646	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a joint disorder, to include as due to undiagnosed illness.  

2. Entitlement to service connection for a muscle disorder, to include as due to undiagnosed illness.  

3. Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.  

4. Entitlement to service connection for a gastric disorder, to include as due to undiagnosed illness.  

5. Entitlement to service connection for a respiratory disorder, to include as due to undiagnosed illness.  

6. Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.  

7. Entitlement to service connection for an eye disorder, to include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1974 and from September 1990 to June 1991.  The record also indicates that the Veteran served as a reservist in the Army National Guard until 1994.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board previously remanded these claims in November 2014 for further development.

During the pendency of the appeal, in a February 2015 rating decision the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 50 percent.  This was a substantial grant of the benefit sought and that matter is no longer on appeal.  The Veteran subsequently filed an April 2015 claim for an earlier effective date for the grant of service connection for PTSD.  That matter has not been developed for appellate review and is referred to the RO for action deemed appropriate.    

In a January 2015 properly executed VA Form 21-22, the Veteran appointed the American Legion as his representative.  Accordingly, the American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked the American Legion's general power of attorney, but, in a March 2016 memorandum, a representative from the American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent April 2016 letter, the Board inquired if the Veteran wished to appoint a new representative - as he has not appointed a new representative, and the American Legion has not made an appropriate motion under  38 C.F.R. § 20.608 (2015), the Board continues to recognize this organization as the representative.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A July 2009 VA Form 9 indicates that the Veteran requested a Travel Board hearing.  In January 2015 the Veteran withdrew his request for a Travel Board hearing, and instead requested a videoconference hearing before a Veterans Law Judge (VLJ).  See January 2015 VA Form 21-4138.  A Board hearing has not been scheduled.  It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant has an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, the Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge at the RO.


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a VLJ at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



